This is an appeal by the railroad company from a money judgment in a statutory action for the value of certain animals which were killed by a train as the result of the alleged failure of appellant to maintain cattle guards and wing fences on its right of way.
The cause was submitted to the court sitting without a jury on an agreed statement of facts, the pleadings, and certain exhibits; findings of fact and conclusions of law being waived. It was further stipulated that "said pleadings and stipulations and all inferences of fact and conclusions of law which are supported by said pleadings and stipulation and exhibits are to be taken by the court and have the same force and effect as if the facts therein recited *Page 228 
and the inferences and conclusions to be drawn therefrom were found by the court and duly incorporated within the findings of fact and conclusions of law."
The rams of respondents entered the right of way from a public crossing through the Stockton station grounds at which point wing fences and cattle guards were not maintained. The animals then moved northerly within said right of way approximately 8,800 feet to the first wing fences and cattle guards in place, at which point they were struck and killed by a train. In addition to the main line tracks, four side tracks were maintained at and near the Stockton depot. One of these tracks paralleled the main line northerly from the station 6,687 feet. South of this point three gravel pit spurs extend a short distance from the main line toward a hill. The station at Bauer which consists of two buildings with no side tracks is situated approximately 700 feet southerly from the place where said animals were struck. Approximately 400 feet north of the point of striking, another side track takes off from the main line and extends northerly. Twenty eight hundred feet north from the point of impact an extended spur track takes off from the main line toward the southwest on a separate right of way. Approximately 4,400 feet north from the place the animals were struck the railroad company maintains a sign which reads "Stockton Yard Limit." The Stockton depot is situated at the northerly limits of a community which has been laid out into blocks and lots. The portion of the right way traversed by the animals prior to being struck (except the depot buildings) cuts through fenced agricultural lands.
Appellant assigns four errors allegedly committed by the trial court but in its printed brief confines the argument to two questions: (1) Wherein did the defendant (appellant) fail to comply with the provisions of the statute? And (2) does the evidence show that there was any failure on the part of defendant to comply with the statute? The discussion will accordingly be limited to these propositions. *Page 229 
Back in 1901 there was enacted a statute which is now known as Sec. 77-0-13, R.S.U. 1933, under which railroads were required to fence their rights of way under certain circumstances, "and at all public road crossings shall connect the same with cattle guards * * * and every railroad company shall be         1 liable for all damages sustained by the owner of any domestic animal killed or injured by such railroad in consequence of the failure to build or maintain such fence." But in construing the act this court has held the same inapplicable as to railroad station grounds. Reid v. San Pedro, L.A.  S.L.R.Co., 42 Utah 431, 132 P. 253; Edwards v. Salt Lake  U.R.Co., 70 Utah 496, 261 P. 445; Roberts v. Salt Lake  O.R.Co., 53 Utah 30, 176 P. 856, 858.
In Roberts v. Salt Lake  O.R. Co., supra, it was further held:
"* * * while it is true that courts must declare as matter of law that fences cannot be put up and maintained at public road crossings [the writer feels that the next word should have been omitted] and at stations and depot grounds, yet it is equally true that a controversy with respect to whether a certain space which it is claimed should remain open for station grounds, or for the safety and convenience of the trainmen in switching and in making up trains, etc., is ordinarily a question of fact for a jury to determine."
In that case this court upheld an instruction to the jury given by the trial court to the effect that the burden of proving the necessity for not complying with the statute as to any particular place along the right of way was on the railroad company.
Before proceeding further it must be borne in mind that while the action is statutory in nature yet, that only legal issues, as distinguished from equitable, were raised by the pleadings. Therefore, this action must be classified as         2 essentially one at law. See 1 C.J.S., Actions, § 1, p. 943,; Id., § 54, p. 1158, note 41; Id., § 55, p. 1170. *Page 230 
Under the provisions of our State Constitution, Article VIII, Sec. 9, and a long line of decisions of this court, this being a law action, the judgment stands before us in the same position as if the cause had been tried to a jury and a verdict returned, or, findings made in an action tried to the           3 court. I.X.L. Stores Co. v. Moon, 49 Utah 262,162 P. 622; Jensen v. Howell, 75 Utah 64, 282 P. 1034; EurekaHill Mining Co. v. Bullion Beck  Champion Mining Co. et al.,32 Utah 236, 90 P. 157, 125 Am. St. Rep. 835; Hatch et al. v.Gorlinski et al., 31 Utah 446, 88 P. 406; Whittaker v.Ferguson, 16 Utah 240, 51 P. 980, 981; Belleville Pump  SkeinWorks v. Samuelson et al., 16 Utah 234, 52 P. 282; McCarrick
v. Lenox Mining Co., 49 Utah 353, 164 P. 478.
Reverting then to the argument presented it becomes apparent that had this action been tried in the ordinary manner the trial court would have been confronted with the question of fact as to just what extent the railroad company was to be excused from not complying with the statute by reason of the            4 maintenance of its station grounds and switching facilities. Or, to state it another way, at just what point northerly from the Stockton depot should a wing fence and cattle guards have been erected by the carrier in order to comply with the statute as interpreted by this court? There is no express stipulation of fact covering this proposition and the trial court might well have made a finding on this subject as a deduction of ultimate fact based on the evidentiary matter stipulated to. 2 Bancroft's Code Practice 2089. But this question is not before us because the stipulation went further and provided that all inferences to be drawn from the facts were to be deemed made by the trial court.
A careful examination of the pleadings, stipulation, and exhibits convinces us that there was sufficient evidence before the trial court to justify a deduction of fact that the *Page 231 
failure of appellant to comply with the statute by not erecting and maintaining on its right of way a wing             5 fence and cattle guard at some point between the depots of Stockton and Bauer was the cause of the injury sustained. And said conclusion of fact can be classified as supported by substantial evidence.
It therefore appearing that there are sufficient facts, or inferences based on facts, in the record before us to support the judgment, the same should be, and is, affirmed. Costs to respondents.
LARSON, J., concurs.